     Case 2:19-cv-00874-GMN-EJY Document 41 Filed 01/27/21 Page 1 of 4




 1 D. Lee Roberts, Jr., Esq.
   lroberts@wwhgd.com
 2 Nevada Bar No. 8877
   Ryan T. Gormley, Esq.
 3 rgormley@wwhgd.com
   Nevada Bar No. 13494
 4 WEINBERG, WHEELER, HUDGINS,
     GUNN & DIAL, LLC
 5 6385 South Rainbow Blvd., Suite 400
   Las Vegas, Nevada 89118
 6 Telephone: (702) 938-3838
   Facsimile: (702) 938-3864
 7
   Attorneys for Defendant
 8 Swift Transportation Co. of Arizona, LLC

 9

10                              UNITED STATES DISTRICT COURT

11                                      DISTRICT OF NEVADA

12 LAURA PETERS,                                       Case No. 2:19-cv-00874-GMN-EJY
13                        Plaintiff,
14                                                          STIPULATION AND ORDER TO
            v.
                                                           EXTEND DISCOVERY DEADLINES
15
   SWIFT TRANSPORTATION CO. OF
16 ARIZONA, LLC; DOE DRIVER; DOES I                                (FIFTH REQUEST)
   through XX, inclusive; and ROE BUSINESS
17 ENTITIES I through XX, inclusive,

18
                          Defendants.
19

20

21          Defendant Swift Transportation Co. of Arizona, LLC (“Swift”) and Plaintiff Laura Peters

22 (“Ms. Peters” or “Plaintiff”), by and through their respective undersigned counsel, hereby stipulate

23 and agree to extend the current discovery deadlines set forth in the Scheduling Order entered on

24 November 6, 2020 (ECF No. 34), pursuant to LR 26-3. This is the fifth stipulation to extend the

25 discovery deadlines.

26 A.       Statement Specifying the Discovery Completed

27          To date, the parties have completed significant discovery. Plaintiff has disclosed nineteen

28 supplements to her Rule 26(a) initial disclosures, identifying over 50 witnesses and thousands of

                                                 Page 1 of 4
     Case 2:19-cv-00874-GMN-EJY Document 41 Filed 01/27/21 Page 2 of 4




 1 pages of records. Plaintiff has also responded and provided supplemental responses to two sets of

 2 requests for production and one set of interrogatories. Plaintiff has also disclosed expert reports

 3 from a biomechanic, neurosurgeon, orthopedic surgeon, neurologist, and economist.

 4          Swift arranged an independent medical examination of Ms. Peters by an orthopedic

 5 surgeon and disclosed the resulting report. Swift has also disclosed over a thousand pages of

 6 records. Swift has subpoenaed records from dozens of medical providers. The parties have also

 7 served and responded to Rule 34 vehicle inspection requests.

 8          In addition, on January 8, 2021, Swift moved to set the Rule 35 neurological,

 9 neuropsychological, and psychiatric examinations of Ms. Peters. Following the filing of the

10 motion, the parties further met and conferred in good faith regarding the examinations and reached

11 the terms set forth in ECF No. 38, thereby resulting in the withdrawal of the motion. The

12 psychiatric examination is scheduled for February 25, 2021. The neurological examination is

13 scheduled for March 1, 2021. The neuropsychological examination is contingent on certain

14 circumstances, but is likely to be scheduled following the initial expert disclosure deadline.

15          Swift has also noticed the deposition of Plaintiff and the parties are conferring to set the

16 deposition on a mutually agreeable date.

17 B.        Specific Description of the Discovery that Remains to be Completed

18           Discovery in this case has been ongoing and additional discovery remains to be

19 completed, including, but not limited to:

20              Written Discovery. The parties are meeting and conferring over past responses and

21               Swift will continue to evaluate the need for additional requests or subpoenas

22               depending on how discovery progresses, particularly since Ms. Peters is still

23               undergoing treatment.

24              Rule 35 Examinations. The Rule 35 examinations identified above.

25              Experts. The parties intend to disclose additional initial and rebuttal experts.

26              Depositions. Swift intends to take a number of depositions in this matter, including

27               Plaintiff, several lay witnesses, several medical providers, and experts disclosed by

28               Plaintiff. Plaintiff also intends to take a number of depositions, including, but not

                                                   Page 2 of 4
     Case 2:19-cv-00874-GMN-EJY Document 41 Filed 01/27/21 Page 3 of 4




 1              limited to, Swift, several lay witnesses, several medical providers, and experts

 2              disclosed by Swift. Given the number of witnesses, the parties anticipate the need to

 3              take more than ten depositions.

 4             All other discovery deemed necessary by the parties in accordance with the scheduling

 5              order and permitted by law.

 6 C.       Reasons Why Discovery was not Completed

 7          Since the last discovery extension, the parties have progressed in discovery. Due to the

 8 terms of the parties’ agreement regarding scheduling the Rule 35 examinations (ECF No. 38),

 9 complications from COVID-19, as well as the extensive injuries alleged by Ms. Peters, her

10 ongoing treatment, including recent surgery, and the complex nature of this matter, the parties

11 believe that an additional 30-day extension is required to complete discovery.

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

                                                  Page 3 of 4
     Case 2:19-cv-00874-GMN-EJY Document 41 Filed 01/27/21 Page 4 of 4




 1 D.         Proposed Schedule for Completing Remaining Discovery

 2 Event                                       Current Deadline (ECF No. 34)        Proposed Deadline
   Discovery Cutoff                            05/04/2021                           06/04/2021
 3
   Deadline Amend Pleadings/Add Parties        02/03/2021                           03/03/2021
 4 Initial Expert Disclosure                   03/05/2021                           04/05/2021
   Rebuttal Expert Disclosure                  04/05/2021                           05/05/2021
 5 Dispositive Motions                         06/03/2021                           07/02/2021
   Pretrial Order                              07/05/2021                           08/02/2021
 6

 7
              If dispositive motions are filed, the deadline for filing the pretrial order will be suspended
 8
     until 30 days after decision on the dipositive motions or further court order. The disclosures
 9
     required by Fed. R. Civ. P. 26(a)(3) and any objections to them must be included in the pretrial
10
     order.
11
     DATED: January 26, 2021                            DATED: January 26, 2021
12
   /s/ Ryan T. Gormley                                  /s/ Ramzy P. Ladah (with permission)
13 D. Lee Roberts, Jr., Esq.                            Ramzy Paul Ladah, Esq.
   Ryan T. Gormley, Esq.                                LADAH LAW FIRM, PLLC
14 WEINBERG, WHEELER, HUDGINS,                          517 S. Third Street
     GUNN & DIAL, LLC                                   Las Vegas, Nevada 89101
15 6385 South Rainbow Blvd., Suite 400                  Attorneys for Plaintiff
   Las Vegas, Nevada 89118                              Laura Peters
16 Attorneys for Defendant
   Swift Transportation Co. of Arizona, LLC
17

18            IT IS SO ORDERED.
19 DATED: January 27, 2021

20

21
                                             _______________________________________
22                                           UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

                                                   Page 4 of 4
